ON REHEARING.                       November 23, 1921.
Our attention was not called, at the time the original opinion herein was handed down, to the fact that the Special Session of our Legislature in its recent amendment to the Dean Law omitted therefrom the making penal of the possession of equipment for the making of intoxicating liquor. This of necessity amounts to a repeal of the provisions of said law making possession of such equipment a crime, and other provisions of our statute require that all pending cases against parties charged with violations of such repealed statute, be dismissed. This question was passed upon by this court in Cox v. State, 90 Tex.Crim. Rep., recently decided. For the reasons stated and upon the authority of that case, the motion for rehearing is granted and the judgment is reversed and ordered dismissed.
Reversed and dismissed. *Page 329